EXHIBIT 99.1 For Immediate Release For more information, contact: James J. Burke Standard Motor Products, Inc. (718) 392-0200 Jennifer Tio Maximum Marketing Services, Inc. (312) 226-4111 x2449 Jennifer.tio@maxmarketing.com Standard Motor Products, Inc. Announces First Quarter 2012 Results and a Quarterly Dividend New York, NY, May 3, 2012Standard Motor Products, Inc. (NYSE: SMP), an automotive replacement parts manufacturer and distributor, reported today its consolidated financial results for the three months ending March 31, 2012. Consolidated net sales for the first quarter of 2012 were $211.7 million, compared to consolidated net sales of $220.2 million during the comparable quarter in 2011.Earnings from continuing operations for the first quarter of 2012 were $5.5 million or 24 cents per diluted share, compared to $7 million or 31 cents per diluted share in the first quarter of 2011. Excluding non-operational gains and losses identified on the attached reconciliation of GAAP and non-GAAP measures, earnings from continuing operations for the first quarter of 2012 were $5.4 million or 23 cents per diluted share, compared to $7.1 million or 31 cents per diluted share in the first quarter of 2011. 37-18 Northern Blvd., Long Island City, NY11101 (718) 392-0200 www.smpcorp.com Commenting on the results, Mr. Lawrence I. Sills, Standard Motor Products’ Chairman and Chief Executive Officer, stated, “As we forecast in our year-end conference call, our first quarter sales were roughly 4% below 2011, and 9% below 2011 excluding the BLD and Forecast acquisitions. As a result, despite the fact that our gross margin increased from the prior year’s first quarter, our net earnings were below last year. “However, as we announced at the time, the first quarter of 2011 was a unique event. We recorded a 23% sales increase, a result of significant pipeline orders in both Engine Management and Temperature Control. Our customers reduced these inventories during the balance of the year, and we wound up the year with an 8% overall sales increase. “This year, as we predicted, our customers have returned to historic buying patterns. In addition, as we also announced, one of our large temperature control accounts began buying certain product groups direct from China. These two factors resulted in the sales decrease. “We see positive signs going forward. Industry trends remain favorable, and the average age of the vehicle population is now up to 11 years. Our customers continue to report sales increases in our product lines. “Earlier this week, we announced the acquisition of CompressorWorks, a manufacturer of Temperature Control products with an annual volume of approximately $60 million. We are very excited about this acquisition. CompressorWorks supplies some of the top accounts in the industry and has manufacturing strengths that are complementary to ours. While we are early in the process, we see the potential of combined cost savings for both our companies. We anticipate that the acquisition will be accretive to earnings in 2012. “CompressorWorks marks our third acquisition in just over a year. The first two, BLD and Forecast, are integrated and performing well. Moreover, thanks to our positive performance, our Debt:EBITDAleverage after the three acquisitions remains below 2:1.” The Board of Directors has approved payment of a quarterly dividend of nine cents per share on the common stock outstanding. The dividend will be paid on June 1, 2012 to stockholders of record on May 15, 2012. Standard Motor Products, Inc. will hold a conference call at 11:00 AM, Eastern Time, on Thursday, May 3, 2012.The dial in number is 800-895-1241 (domestic) or 785-424-1056 (international). The playback number is 800-723-5782 (domestic) or 402-220-2663 (international). The conference ID # is STANDARD. Under the safe harbor provisions of the Private Securities Litigation Reform Act of 1995, Standard Motor Products cautions investors that any forward-looking statements made by the company, including those that may be made in this press release, are based on management’s expectations at the time they are made, but they are subject to risks and uncertainties that may cause actual results, events or performance to differ materially from those contemplated by such forward-looking statements. Among the factors that could cause actual results, events or performance to differ materially from those risks and uncertainties discussed in this press release are those detailed from time-to-time in prior press releases and in the company’s filings with the Securities and Exchange Commission, including the company’s annual report on Form 10-K and quarterly reports on Form 10-Q.By making these forward-looking statements, Standard Motor Products undertakes no obligation or intention to update these statements after the date of this release. STANDARD MOTOR PRODUCTS, INC. Consolidated Statements of Operations (In thousands, except per share amounts) THREE MONTHS ENDED MARCH 31, (Unaudited) NET SALES $ $ COST OF SALES GROSS PROFIT SELLING, GENERAL & ADMINISTRATIVE EXPENSES RESTRUCTURING AND INTEGRATION EXPENSES OTHER INCOME, NET 53 OPERATING INCOME OTHER NON-OPERATING INCOME (EXPENSE), NET ) INTEREST EXPENSE EARNINGS FROM CONTINUING OPERATIONS BEFORE TAXES PROVISION FOR INCOME TAXES EARNINGS FROM CONTINUING OPERATIONS LOSS FROM DISCONTINUED OPERATION, NET OF INCOME TAXES ) ) NET EARNINGS $ $ NET EARNINGS PER COMMON SHARE: BASIC EARNINGS FROM CONTINUING OPERATIONS $ $ DISCONTINUED OPERATION ) ) NET EARNINGS PER COMMON SHARE - BASIC $ $ DILUTED EARNINGS FROM CONTINUING OPERATIONS $ $ DISCONTINUED OPERATION ) ) NET EARNINGS PER COMMON SHARE - DILUTED $ $ WEIGHTED AVERAGE NUMBER OF COMMON SHARES WEIGHTED AVERAGE NUMBER OF COMMON AND DILUTIVE SHARES STANDARD MOTOR PRODUCTS, INC. Reconciliation of GAAP and Non-GAAP Measures (In thousands, except per share amounts) THREE MONTHS ENDED MARCH 31, (Unaudited) EARNINGS FROM CONTINUING OPERATIONS GAAP EARNINGS FROM CONTINUING OPERATIONS $ $ RESTRUCTURING AND INTEGRATION EXPENSES (NET OF TAX) 74 GAIN FROM SALE OF BUILDINGS (NET OF TAX) ) ) NON-GAAP EARNINGS FROM CONTINUING OPERATIONS $ $ DILUTED EARNINGS PER SHARE FROM CONTINUING OPERATIONS GAAP DILUTED EARNINGS PER SHARE FROM CONTINUING OPERATIONS $ $ RESTRUCTURING AND INTEGRATION EXPENSES (NET OF TAX) - GAIN FROM SALE OF BUILDINGS (NET OF TAX) ) ) NON-GAAP DILUTED EARNINGS PER SHARE FROM CONTINUING OPERATIONS $ $ MANAGEMENT BELIEVES THAT EARNINGS FROM CONTINUING OPERATIONSAND DILUTED EARNINGS PER SHARE FROM CONTINUING OPERATIONS BEFORE SPECIAL ITEMS, WHICH ARE NON-GAAP MEASUREMENTS, ARE MEANINGFUL TO INVESTORS BECAUSE THEY PROVIDE A VIEW OF THE COMPANY WITH RESPECT TO ONGOING OPERATING RESULTS. SPECIAL ITEMS REPRESENT SIGNIFICANT CHARGES OR CREDITS THAT ARE IMPORTANT TO AN UNDERSTANDING OF THE COMPANY'S OVERALL OPERATING RESULTS IN THE PERIODS PRESENTED. SUCH NON-GAAP MEASUREMENTS ARE NOT RECOGNIZED IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES AND SHOULD NOT BE VIEWED AS AN ALTERNATIVE TO GAAP MEASURES OF PERFORMANCE. STANDARD MOTOR PRODUCTS, INC. Condensed Consolidated Balance Sheets (In thousands) March 31, December 31, (Unaudited) ASSETS CASH $ $ ACCOUNTS RECEIVABLE, GROSS ALLOWANCE FOR DOUBTFUL ACCOUNTS ACCOUNTS RECEIVABLE, NET INVENTORIES OTHER CURRENT ASSETS TOTAL CURRENT ASSETS PROPERTY, PLANT AND EQUIPMENT, NET GOODWILL AND OTHER INTANGIBLES, NET OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY NOTES PAYABLE $ $ CURRENT PORTION OF LONG TERM DEBT ACCOUNTS PAYABLE ACCRUED CUSTOMER RETURNS OTHER CURRENT LIABILITIES TOTAL CURRENT LIABILITIES LONG-TERM DEBT ACCRUED ASBESTOS LIABILITIES OTHER LIABILITIES TOTAL LIABILITIES TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ STANDARD MOTOR PRODUCTS, INC. Segment Revenues and Operating Profit (In thousands) THREE MONTHS ENDED MARCH 31, (Unaudited) Revenues Engine Management $ $ Temperature Control All Other $ $ Gross Margin Engine Management $ % $ % Temperature Control % % All Other $ % $ % Selling, General & Administrative Engine Management $ % $ % Temperature Control % % All Other $ % $ % Operating Profit Engine Management $ % $ % Temperature Control 67 % % All Other ) ) % % Restructuring & Integration ) -0.1
